254 F.2d 341
103 U.S.App.D.C. 4
DISTRICT OF COLUMBIA, Petitioner,v.The GEORGE WASHINGTON UNIVERSITY, Respondent.
No. 14168.
United States Court of Appeals District of Columbia Circuit.
Argued March 17, 1958.Decided March 27, 1958.

Mr. Henry E. Wixon, Asst. Corp. Counsel for the District of Columbia, with whom Messrs. Chester H. Gray, Corp. Counsel, Milton D. Korman, Principal Asst. Corp. Counsel, and Douglas H. Moore, Jr., Asst. Corp. Counsel, were on the brief, for petitioner.
Mr. Cary M. Euwer, Washington, D.C., for respondent.
Before EDGERTON, Chief Judge, and DANAHER and BURGER, Circuit judges.
PER CURIAM.


1
It did not appear in District of Columbia v. George Washington University, 100 U.S.App.D.C. 140, 243 F.2d 246, that the nominal fee of 20 cents a half-day which the University charges its students for use of an automobile parking lot exceeds the cost of operation.  It does appear here, but we think this does not affect the basis for the University's claim to tax exemption.


2
Affirmed.